DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 15, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coupling surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the garment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shoe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the eyelets" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the components" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the closing flaps" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the respective half-bodies" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the bodies" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the slots" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the intrados" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the extrados" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the half-bodies" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the bodies" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the slots" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the intrados" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the extrados" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the half-bodies" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the bodies" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the term “it” which is unclear and indefinite to Examiner because the structure is not positively recited that refers to the term.
Claim 7 recites the limitation "the flaps" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the term “it” and “their” which is unclear and indefinite to Examiner because the structure is not positively recited that refers to the term.
Claim 8 recites the limitation "the slots" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the simultaneous passage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the half-bodies" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "both bodies" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the double passage" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the market" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the opposite closing flaps" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the upper" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said ends" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the half-bodies" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the other component" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the inside" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the outside" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the respective component" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the bodies" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the term “it” which is unclear and indefinite to Examiner because the structure is not positively recited that refers to the term.
Claim 24 recites the term “it” which is unclear and indefinite to Examiner because the structure is not positively recited that refers to the term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 15, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romagnoli (U.S. 2017/0231325).
As for Claim 1, Romagnoli discloses a lacing system for clothing or footwear, comprising one or more laces, wherein said laces are overlapped, coupled and rotated around the axis of the coupling surface in at least one path between one closing flap and the other of the garment or of the upper of the shoe or in at least one path between the eyelets of the components anchored to the closing flaps of the garment or of the upper of the shoe or in at least one path between the eyelets of the components or of the end anchored to the closing flaps of the garment or of the upper of the shoe (see para [0053], [0077], and Fig. 6C).

3. (currently amended) Lacing system of claim 2, wherein the ends of the laces are first inserted alternatively from inside to outside and from outside to inside into the eyelets which are present on closing flaps of the garment or the upper of the shoe, and in that the ends of the laces are then inserted alternatively from inside to  outside and from outside to inside into the eyelets which are present on the closing flaps of the garment or of the upper of the shoe, overlapping and thereby coupling the respective half-bodies of the lace or the bodies of the laces, and in that, furthermore, the end, alone, is inserted in the eyelet on the side of the closing flap of the garment or of the upper of the shoe (see para [0053], [0077], and Fig. 6C).
4. (currently amended) Lacing system of claim 2, wherein the ends of the laces are inserted first into the slots , alternatively from the intrados to the extrados, from the extrados towards the intrados of the components, anchored to the closing flaps of the garment or of the upper of the shoe, and in that the ends (3, 2) are inserted, in turn, into the slots, alternatively from the intrados towards the extrados and from the extrados to the intrados of the components anchored to the closing flaps of the garment or of the upper of the shoe, overlapping and thereby coupling, in the path comprised between the slots, the half-bodies of the lace or the bodies of the laces (see para [0053], [0077], and Fig. 6A-6C)..
5. (currently amended) Lacing system of claim 2, wherein the ends of the laces are inserted first into the slots, alternatively from the intrados to the extrados, from the extrados to the intrados and from the intrados to the extrados of the components or of the ends, anchored to the closing flaps of the garment or of the upper of the shoe, and in that the ends are threaded, in turn, into the slots, alternatively from the extrados to the intrados, from the intrados towards the extrados and from the extrados to the intrados of the components or of the ends, anchored to the closing flaps of the garment 
6. Lacing system of claim 1, wherein a lace is used comprising two ends and a single body, ideally divided by a left portion and a right portion (see para [0053], [0077], and Fig. 6C, see claim 5).
7. (currently amended) Lacing system of claim 1, wherein it provides two laces which have, respectively, one end, a body and a crossmember apt to engage with the eyelets which are present in the flaps of the garment or of the shoe (see Fig. 5D and para [0049-0050]).
8. (currently amended) Lacing system of claim 1, wherein it provides two components which have on their surface a series of eyelets, among which the slots sized to allow at least the simultaneous passage of both the half-bodies of the lace or of both bodies of the laces or sized to allow at least the double passage of any lace available on the market (see para [0053], [0077], and Fig. 6C).
11. (currently amended) Lacing system of claim 1, which provides a lace which has two ends, wherein each end is passed through the eyelets arranged in pairs and in a line on the opposite closing flaps of the garment or of the upper and in that said ends of the lace are inserted, respectively, into slots which are present on the one component and into slots which are present on the a second component of the components, and in that in the path between the slots of the components, the half-bodies of the lace are overlapped, coupled and rotated, and in that, furthermore, said ends are inserted, overlapping and coupling the half-bodies, into slots which are respectively present on the one component and into slots which are present on the other component (see para [0053], [0077], and Fig. 6C)..
15. (currently amended) Lacing system of claim 1, which provides two laces which have, respectively, one end, a body and a crossmember, wherein the crossmembers are apt to engage with the eyelets of the flap of the garment or of the upper of the shoe, and in that each narrower end is passed, in sequence, from the inside of the garment or shoe, towards the outside through at least one eyelet which is present on a closing flap of the garment or of the upper of the shoe, into a first slot 
23. (currently amended) Lacing system of claim 1, wherein it is applied to trousers, skirts, evening dresses and aprons or for the adjustment of hats, gloves, bags and backpacks (see para [0053], [0077], and Fig. 6C)..
24. (currently amended) Kit for obtaining a lacing system to be applied to an existing garment, accessory or shoe of claim 1, wherein it comprises at least one lace at least one pair of laces together with a pair of components or at least one pair of laces and instructions apt to indicate to the user how to apply the laces and the components to an item of clothing, to an accessory or to a shoe (see para [0053], [0077], and Fig. 6C).
25. (currently amended) Shoe or accessory comprising a lacing system of claim 1 (see para [0053], [0077], and Fig. 6C)..
26. (currently amended) Item of clothing or accessory comprising a lacing system of claim 1 (see para [0053], [0077], and Fig. 6C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/DAVID M UPCHURCH/Examiner, Art Unit 3677